Citation Nr: 0110959	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, claimed 
as heart failure secondary to the use of tobacco products 
in service.

3. Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as emphysema secondary to the 
use of tobacco products in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to May 
1958.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida in August 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


REMAND

The medical evidence in this case remains somewhat 
contradictory.  After initial review of the record, the Board 
sent the case out for expert medical assistance.  
Regrettably, that development did not result in clarification 
of the record.  The continued contradiction in the record, 
along with a significant change in the law, leads the 
undersigned to the conclusion that additional development, to 
include examination and the obtaining of records is 
indicated.  This will all be explained in greater detail 
below.  

As the Board noted in the letter sent to the medical experts 
in August 2000:

The veteran contends that he became 
dependent upon nicotine while in service, 
and that his coronary artery disease and 
chronic obstructive pulmonary disease are 
secondary to his use of tobacco products 
while in service.  The veteran's claims 
file contains conflicting opinions 
regarding these three claims.  

First, regarding the veteran's claim of 
service connection for nicotine 
dependence, a VA examiner opined in an 
October 1998 examination report that the 
veteran's nicotine dependence was not 
demonstrated in service.  On the other 
hand, a February 1999 statement from A. 
K. Vijapura, M.D. opined that "the 
[veteran's] nicotine dependence began in 
1954 while he was in the military and 
lasted until 1993."

Second, regarding the veteran's claim for 
service connection for chronic 
obstructive pulmonary disease, claimed as 
emphysema, secondary to the use of 
tobacco products in service, a VA 
examiner opined in an October 1998 
examination report that it was "more 
likely than not" that the veteran's 
tobacco use while in service did not 
cause his lung disorder.  Additionally, 
another VA examiner opined in an October 
1998 examination report that the 
veteran's use of tobacco products in 
service did not result in chronic 
obstructive pulmonary disease.  On the 
other hand, a February statement from R. 
S. Powell, M.D. indicates that the 
veteran's decreased lung capacity was 
caused by "nicotine/tobacco use" which 
"started in the Armed Forces in 1954-
1958."  

Third, regarding the veteran's claim for 
service connection for coronary artery 
disorder, secondary to the use of tobacco 
products in service, there are also 
conflicting opinions of record.  A VA 
examiner opined in an October 1998 
examination report that it was "at least 
as likely as not that the in-service use 
of tobacco products" resulted in the 
veteran's coronary artery disease.  
Another VA examiner in an October 1998 
examination report opined that the use of 
tobacco products in service did not 
result in the veteran's coronary artery 
disease.

After setting out this history, the Board asked a series of 
questions in an attempt to reconcile the above 
contradictions.  In response, the Board received two 
conflicting opinions as to the questions asked.  According, 
additional development by way of a panel examination is 
indicated.

Furthermore, during the pendency of the appellant's appeal, 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became law.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In this case, the Board notes that at the time of his August 
1999 hearing, the appellant reported that he underwent 
surgery for coronary artery disease in 1983 at Lady of the 
Lake Hospital in Baton Rouge, Louisiana.  Subsequently, the 
appellant underwent three open-heart bypasses in 1993 at 
James Haley VAMC, and five more open-heart bypasses in 1995, 
also presumably at James Haley VAMC.  The appellant further 
testified that he underwent yet another bypass operation in 
1997, and a heart transplant was performed on him at Tampa 
General Hospital in 1999.  However, these records do not 
appear in the claims file.  

With regard to the appellant's COPD, he testified that he 
received treatment for the disorder four or five years prior 
to the hearing.  These treatment records do not appear in the 
claims file.  The appellant also indicated that he was 
receiving treatment for COPD from R. S. Powell, M.D., 
although the only record of file from Dr. Powell is a 
February 1999 statement.  Moreover, the appellant testified 
that he underwent pulmonary function testing at Tampa General 
Hospital and at James Haley VAMC, although neither test is of 
record.  In view of the current contradictions in the 
records, attempts to obtain these additional records need to 
be undertaken.

Finally, regarding his nicotine dependence, the appellant 
testified that a physician prescribed nicotine patches in 
1960, although this treatment is not reflected in the claims 
file.  The appellant also indicated that a civilian physician 
gave him a prescription for Nicorette gum while he was in 
service.  These records are also not included in the claims 
file.

Accordingly, the claims are REMANDED for the following 
developments:

1.  The RO should comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance of 
Act of 2000.  Specifically, the RO 
should, with the assistance of the 
appellant as indicated, obtain copies 
of all medical treatment records for 
coronary artery disease, COPD, and 
nicotine dependence, to include those 
relevant to the appellant's coronary 
surgery in 1983 at Lady of the Lake 
Hospital in Baton Rouge, Louisiana; 
1993, 1995 and 1997 records of 
coronary bypass surgery at James 
Haley VAMC; records of the 
appellant's 1999 heart transplant at 
Tampa General; COPD treatment records 
from R. S. Powell, M.D.; records of 
the appellant's pulmonary function 
testing at Tampa General Hospital and 
James Haley VAMC; records of the 
appellant's treatment with 
prescription nicotine patches in 
1960; and records of the appellant's 
treatment with Nicorette gum while in 
service by a civilian physician.  To 
the extent private records are 
needed, the appellant should provide 
releases so that the information can 
be obtained.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  Thereafter, the appellant should 
be scheduled for a psychiatric 
examination by a panel of 2 
psychiatrists.  If possible, these 
should be examiners whom have not 
previously seen the veteran.  After 
examining the veteran, and reviewing 
the claims folder, including the 
specialist medical opinions obtained 
by the Board, the panel should enter 
an opinion as to the following 
question:

Is it more or less likely than not, 
or equally as likely as not, that 
the veteran developed a dependence 
on nicotine during service?

3.  If the answer to the above is 
that it is more, or equally as likely 
as not that the veteran developed 
nicotine dependence during service, 
appropriate examinations by 
appropriate physicians should be 
undertaken to answer the following 
two questions:

(a)  Is it more or less likely than 
not, or equally as likely as not, 
that the veteran's use of tobacco 
products in service or, if 
applicable, his nicotine dependence 
developed in service, was the 
proximate cause of his chronic 
obstructive pulmonary disease?

(b)  Is it more or less likely than 
not, or equally as likely as not, 
that the veteran's use of tobacco 
products in service or, if 
applicable, his nicotine dependence 
developed in service, was the 
proximate cause of his coronary 
artery disease?

4.  Thereafter, the case should be 
readjudicated by the RO pursuant to 
the Veterans Claims Assistance Act of 
2000 as set forth above.  To the 
extent the benefits sought on appeal 
are not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no opinion as to the 
ultimate outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




